FILED
                           NOT FOR PUBLICATION                               JUN 02 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-50113

              Plaintiff - Appellee,               D.C. No. 2:12-cr-00389-DDP-3

       v.
                                                  MEMORANDUM*
CHRISTOPHER ROLAND BRADLEY,

              Defendant - Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                       Argued and Submitted May 14, 2014
                              Pasadena, California

Before: NOONAN, WARDLAW and FISHER, Circuit Judges.

      Christopher Bradley appeals his sentence for conspiracy to distribute and

possess with intent to distribute oxycodone and oxymorphone. We affirm.

      The district court did not clearly err in attributing the entire amount of

oxycodone found at his coconspirators’ stash house to Bradley for purposes of

determining his offense level. See United States v. Palafox-Mazon, 198 F.3d 1182,


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
1184, 1186 (9th Cir. 2000). Under the Sentencing Guidelines, Bradley “is

accountable for all quantities of contraband with which he was directly involved

and . . . all reasonably foreseeable quantities of contraband that were within the

scope of the criminal activity” that he “agreed to jointly undertake (i.e., the scope

of the specific conduct and objectives embraced by [his] agreement).” United

States Sentencing Guidelines Manual (U.S.S.G.) § 1B1.3 cmt. n.2; see United

States v. Ortiz, 362 F.3d 1274, 1275-77 (9th Cir. 2004). A court “may consider

any explicit agreement or implicit agreement fairly inferred from the conduct of the

defendant and others” to determine “the scope of the specific conduct and

objectives embraced by the defendant’s agreement.” U.S.S.G. § 1B1.3 cmt. n.2.

      Here, the district court applied the correct legal standard and made an

“individualized evaluation” of the amount of contraband that should be attributed

to Bradley under the Guidelines. United States v. Garcia-Sanchez, 189 F.3d 1143,

1147 (9th Cir. 1999). Based on the “totality of the circumstances and the course of

dealings over about a year or so between the parties,” including the

“overwhelmingly suspicious” mailings, the court found that the quantity of

relevant drugs recovered from the stash house was both in furtherance of, and

reasonably foreseeable in connection with, the criminal activity jointly undertaken

by Bradley. U.S.S.G. § 1B1.3 cmt. n.2. The district court did not hold Bradley


                                           2
accountable for several other quantities of contraband that were part of the

conspiracy, or a firearm that was found at his coconspirators’ residence. Taken as

a whole, these findings are not clearly erroneous.

      AFFIRMED.




                                          3